Citation Nr: 0312938	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  95-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for heart arrhythmia.

3.  Entitlement to a compensable evaluation for residuals of 
a left fourth metacarpal fracture.

4.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

5.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis and a cyst of the right maxillary sinus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) St. Louis Regional Office (RO), which 
denied, in pertinent part, service connection for a left hip 
disability and a cardiac disability and granted service 
connection for residuals of a left fourth metacarpal 
fracture, hemorrhoids, and a sinus disability.  The veteran 
is contesting the initial evaluations assigned for the latter 
disabilities.

In January 1999, the Board remanded this matter for further 
development of the evidence.  Upon review of the record, the 
Board concludes that the requested development was completed 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

By August 2002 rating decision, the RO granted increased 
ratings for hemorrhoids and for the veteran's sinus 
disability.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these 
matters continue before the Board.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a chronic 
heart disability to include arrhythmia.

2.  A preservice left hip disability did not increase in 
severity beyond natural progression during military service.

3.  The veteran's history of a left fourth metacarpal 
fracture has resulted in minimal if any disability.

4.  The veteran's hemorrhoid disability is manifested by no 
more than monthly flare-ups consisting of pain and some 
bleeding.

5.  The veteran's sinus disability is manifested by no more 
than occasional nosebleeds, occasional headaches, chronic 
drainage, and swelling of the mucosal lining.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

2.  A chronic heart disability to include arrhythmia was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  The criteria for entitlement to a compensable evaluation 
for residuals of a left fourth metacarpal fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5227 (2002).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the service-connected hemorrhoid 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7336 
(2002).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the service-connected sinus 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6513 
(1996, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits enumerated above.  The discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and March 2003 letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in that letter, the 
veteran was advised of the types of evidence and information 
he was to provide and the evidence and information VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service and private medical records and several relevant VA 
medical examination reports.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

In May 1982, the veteran was involved in a motor vehicle 
accident and suffered multiple injuries to include a fracture 
and dislocation of the left hip.

February 1983 preservice medical records reflected minimal 
degenerative joint disease in the left hip joint.  

On February 1983 report of medical examination, completed 
prior to entry into service, the veteran no relevant 
complaints or abnormalities other than a history broken 
bones.  An examiner's notation reflected that the veteran's 
left hip was fractured and dislocated pursuant to an 
automobile accident.  

December 1984 service medical records reflected a diagnosis 
of sinus bradycardia.  

On February 1986 report of medical examination, the veteran 
reported no relevant abnormalities other than a history of 
broken bones.  An examiner's notation indicated a history of 
a left hip fracture and dislocation.  Apparently, surgery was 
required to remove a bone chip from the left hip socket.  The 
corresponding medical examination report reflected that the 
veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  (See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) for an explanation of the military medical 
profile system).  

In June 1986, the veteran underwent an internal fixation of 
the fourth left metacarpal joint. 

December 1992 service medical records indicated complaints of 
left hip pain.  A radiologic study revealed suspected 
degenerative joint disease of the left hip.  

On June 1994 VA general medical examination, the veteran had 
demonstrable left hip discomfort.  Examination of the heart 
was normal.  The examiner diagnosed residual discomfort of 
the left hand, status post fracture; residual pain and 
discomfort of the left hip following fracture; and a history 
of recurrent sinusitis.  

By August 1994 rating decision, the RO, in pertinent part, 
granted service connection for hemorrhoids, residuals of a 
fracture of the left fourth metacarpal, and a sinus 
disability.  The RO denied service connection for heart 
arrhythmia and for left hip pain.

In July 1997 the veteran testified at a personal hearing at 
the RO.  He testified that he suffered from increasingly 
frequent hemorrhoid flare-ups.  With respect to his left 
fourth metacarpal, he testified that micro screws had been 
inserted and that during cold weather his left hand would 
freeze.  He complained of reduced grip and pain.  With 
respect to sinusitis, he reported difficulty breathing 
through his nose.  His wife testified that the veteran 
suffered from nose bleeds during the night.  He indicated 
that he suffered from chest pain and that he had been told in 
service that he suffered from a heart disability.  With 
respect to his left hip, he testified that during service, he 
jumped out of airplanes and put excessive pressure on his 
left hip.  He indicated that he currently experienced left 
hip pain.  His wife stated that if the veteran sat in certain 
positions, his left hip would begin to hurt.  She indicated 
that the veteran suffered from left hip stiffness and was 
required to take breaks while walking.  

On June 1999 VA examination of the bones, the veteran 
complained that his left hand felt "restricted" and that he 
lacked full motion.  He also complained of left hip pain and 
restricted range of motion.  The examiner noted that the 
veteran moved around the examining room without apparent 
difficulty.  As to the left hand, the veteran was able to 
make a complete fist both actively and passively.  
Neurovascular function of the left hand was normal.  The 
examiner diagnosed status postoperative open reduction for 
fracture of the left hip and status postoperative open 
reduction and internal fixation of the left fourth 
metacarpal.  As to the left hip, the examiner indicated that 
the veteran was noted to have degenerative joint disease of 
the left hip in February 1983, prior to service and that the 
progression of the arthritic process was due to normal wear 
and tear.  It was not due to any incident in service, and his 
increased symptoms did not reflect an increase in his 
underlying disability.  Regarding the left hand, the examiner 
opined that from a functional standpoint, there was little 
disability.  Active and passive range of motion of the left 
fourth metacarpal was comparable to that of the right fourth 
metacarpal.  Left hand strength was within normal limits 
taking into account that the veteran was right-handed.  

On July 1999 VA examination for arrhythmia, the veteran 
reported that in 1986, he was told that he had sinus 
arrhythmia.  He denied current relevant symptoms regarding 
this claimed disability.  Objective examination of the heart 
revealed regular rate and rhythm and no murmurs.  The 
examiner diagnosed sinus arrhythmia in 1986 and sinus 
bradycardia and indicated that there was no underlying 
evidence of structural heart disease.  Sinus arrhythmia was a 
normal variant and, according to the examiner, did not 
indicate any underlying cardiac disease.

On July 1999 VA examination of the heart, the examiner found 
no diagnosable condition of the heart.  The veteran's 
atypical chest pain, according to the examiner, was secondary 
to gastroesophageal reflux disease. 

On July 1999 VA examination of the respiratory system, the 
veteran reported current symptoms of sinusitis.  He indicated 
that he had trouble breathing through his nose and complained 
of daily nasal discharge.  He denied dyspnea at rest or on 
exertion.  He denied speech impairment, but reported 
headaches associated with sinusitis.  He indicated that he 
suffered from nosebleeds three or four times a month.  There 
were no episodes of incapacitation due to this condition.  On 
objective examination, the examiner noted mucosal swelling.  
There was no gross obstruction of the nares, and no nasal 
polyps were visible.  The examiner diagnosed chronic 
sinusitis and a right maxillary sinus retention cyst.  

On July 1999 VA examination of the rectum and anus, the 
veteran reported hemorrhoidal flare-ups approximately once a 
month lasting about two weeks.  During flare-ups, he 
experienced pain and bleeding.  The examiner noted that 
sphincter control was good.  There was leakage of stool but 
no involuntary bowel movements.  The examiner diagnosed 
external hemorrhoids and a surgical excision of a thrombosed 
hemorrhoid in 1987.  

By August 2002 rating decision, the RO increased the 
veteran's evaluations for sinusitis and hemorrhoids to 10 
percent.  Evaluation of a left fourth metacarpal fracture 
remained noncompensable.  The RO denied service connection 
for a left hip disability and for a chronic heart 
abnormality.  


Law and Regulations 


Standard of review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  




Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


Increased Ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10; Schafrath, 1 
Vet. App. 589.  In any case, with particular regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 8 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  When a veteran has separate 
and distinct manifestations attributable to the same injury, 
he or she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The provisions of 38 C.F.R. § 4.27 (2002) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).


Analysis

Service Connection for A Left hip Disability 

In order for service connection to be granted, the veteran 
must suffer from a current disability that is related to 
service.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  
The veteran suffers from a current left hip disability.  
Thus, the first requirement for the granting of service 
connection is met.  Id.  The evidence, however, is 
unequivocal in reflecting a lack of nexus between any present 
left hip disability and service.  As such, service connection 
for a left hip disability must be denied.  Id.

The record demonstrates and the veteran does not contest that 
he sustained a fracture and dislocation of the left hip prior 
to entering service. The Board notes that the VA physician 
who examined the veteran in June 1999 opined the veteran's 
increased left hip symptomatology, to include degenerative 
changes, was due to normal wear and tear and not to any 
incident in service. No medical evidence or opinion to the 
contrary has been submitted. It is therefore conclude that 
any increase in severity of the pre-existing left hip 
impairment during service was due to natural progress.  Based 
on the foregoing, service connection based on aggravation of 
a pre-existing left hip disability must be denied.  38 C.F.R. 
§ 3.306.

Regarding this issue, the preponderance of the evidence 
weighs against the veteran's claim.  Pursuant to a 
comprehensive medical examination in June 1999, a VA examiner 
opined that the veteran's left his disability was unrelated 
to service and not aggravated by it.  There is no medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.

Service Connection for a Cardiac Disability 

In order for service connection to be granted, a present 
disability must be shown to be related to service.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  Based on the 
relevant July 1999 VA medical examinations, the veteran does 
not have a cardiac disability.  Because no current disability 
exists, service connection for a heart disability is denied.  
Id.  

The Board notes that the veteran's complaints of chest pain 
were found to be associated with gastroesophageal reflux 
disease and not to any disability associated with the heart.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive 
medical examinations in July 1999, absolutely no cardiac 
disability was found.  There is no medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Increased Rating for a Left Fourth Metacarpal Disability 

The veteran's left (minor) fourth metacarpal disability is 
rated zero percent disabling under Diagnostic Code 5299-5223.  
See 38 C.F.R. §§ 4.20, 4.27, 4.71a. 

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion of the fingers 
preventing flexion of tips to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm.  The ratings for 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combinations of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R.§ 4.71a.

Under Diagnostic Code 5219, unfavorable ankylosis of two 
digits of one hand, a 20 percent evaluation is warranted for 
unfavorable ankylosis of the (minor) ring and little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5219.

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, favorable ankylosis of the ring and little 
finger warrants a 10 percent evaluation for the minor or 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.

Based on the June 1999 VA examination report, it is clear 
that the veteran does not have left fourth metacarpal 
ankylosis, and he certainly does not have unfavorable 
ankylosis of that finger.  He is able to form a fist with the 
left hand, and little if any left fourth metacarpal 
disability was noted on examination.  As such, an evaluation 
under Diagnostic Code 5299-5223 is inappropriate.  See Butts, 
supra; Tedeschi, supra.  Rather, based on the evidence, the 
Board concludes that an evaluation under Diagnostic Code 
5227, pertaining to ankylosis of any one finger would be more 
appropriate.  Id.  Indeed, the evidence does not reflect and 
the veteran has not alleged disability in any finger other 
that the left ring finger.  Under Diagnostic Code 5227, only 
a noncompensable rating is available.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the veteran has complained of left hand pain.  
However, the Board finds that an additional evaluation for 
pain under these codes is not appropriate in this instance.  
The objective evidence demonstrates little if any functional 
impairment of the left fourth metacarpal.  Thus, any 
additional compensation for limitation of function would be 
inappropriate.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2002) whether or not raised by the veteran, as required by 
Schafrath..  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left fourth 
metacarpal disability not contemplated in the currently 
assigned zero percent rating permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Increased rating for a Hemorrhoid Disability 

The veteran's hemorrhoids are rated 10 percent disabling 
under Diagnostic Code 7336.  38 C.F.R. § 38 C.F.R. § 4.114.  
For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
Id.

The veteran experiences some bleeding and pain during flare-
ups, and his hemorrhoid-related symptomatology is consistent 
with the 10 percent evaluation already assigned by the RO.  
The Board finds that a 20 percent evaluation is not warranted 
because the evidence is silent with respect to persistent 
bleeding, and neither secondary anemia nor fissures were 
noted on the July 1999 VA medical examination report.  
Because the criteria for a 20 percent evaluation for 
hemorrhoids are not met, an evaluation in excess of 10 
percent for that disability is denied.  Id.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2002) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of hemorrhoids not 
contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased rating for a Sinus Disability 

The veteran's sinus disability is evaluated as 10 percent 
disability under Diagnostic Code 6513.  38 C.F.R. § 4.97.  

The Board notes that the VA schedular criteria for the 
evaluation of maxillary sinusitis were revised, effective 
October 7, 1996.  Where the law or regulations change after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply.  Karnas, 
supra.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Under the criteria of 38 C.F.R. § 4.97, Code 6513 for the 
evaluation of maxillary sinusitis which were in effect prior 
to October 7, 1996, a 10 percent evaluation was warranted 
where there is evidence of moderate symptomatology with 
discharge or crusting or scabbing and infrequent headaches.  
A 30 percent rating was assignable for severe symptomatology 
with frequently incapacitating recurrences, severe and 
recurring headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating was assigned for 
postoperative maxillary sinusitis following radical surgery, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.

Under the criteria of 38 C.F.R. § 4.97, Code 6513 for the 
evaluation of maxillary sinusitis which became effective on 
and after to October 7, 1996, an 10 percent rating is 
warranted with evidence of one or two incapacitating episodes 
of sinusitis a year prolonged (lasting four to six weeks) 
antibiotic treatment or three to six episodes percent year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assignable if 
there are three or more incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned for maxillary sinusitis following radical 
surgery with chronic osteomyelitis or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The veteran's symptoms consist of daily nasal drainage, 
swelling of the mucosal lining, and occasional headaches.  
The evidence does not reflect that his sinusitis is ever 
incapacitating.  As such, a 30 percent evaluation under the 
old criteria is not warranted.  As well, a 30 percent 
evaluation under the new criteria is not warranted.  A 30 
percent evaluation under the new criteria would require 
either incapacitating episodes or headaches, pain, and 
purulent discharge or crusting.  No incapacitation has been 
shown and although he suffers from occasional headaches, pain 
was not noted on objective examination.  As such, a 30 
percent evaluation under the new criteria would be 
inappropriate.  Pursuant to the foregoing, an evaluation in 
excess of 10 percent for the veteran's sinus disability is 
denied.  38 C.F.R. § 4.97 (1996, 2002).

The Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of a sinus disability not 
contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.  See Schafrath, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Conclusion

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1).  However, there is no evidence to show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disabilities and he has made no assertions to that effect.  
Thus, referral for an extraschedular rating is unwarranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

